DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,358432. Although the claims at issue are not identical, they are not patentably distinct from each other because both , the US application and the US patent contain the same claimed invention. For instance, a simple rearrangement of claims 1-2 of the US patent would arrive at the claims of the current application in the same pattern. (see table below).
Regarding claim 1, US Pat. No. 11,356,432 teaches mobile secure network system comprising: a computing apparatus configured to extend a remote home network to a current location of a network device so that one or more endpoint devices at the current location of the network device can join the remote home network (a computing apparatus configured to extend a remote home network to a current location of a network device so that one or more endpoint devices at the current location of the network device can join the remote home network, claim 1); a housing supporting the computing apparatus and including a door to access the computing apparatus, the housing including a back-up power supply supported thereon (a housing supporting the computing apparatus and including a door to access the computing apparatus, the housing being constructed and arranged for mobile transport and including a back-up power supply supported thereon, claim 1); an access control mechanism including a credential reader communicationally connected to the door and a locking device movable between a locked and unlocked position to allow access to the computing apparatus in the unlocked position (an access control mechanism 
Regarding claim 2, US Pat. No. 11,356,432 teaches the security control module further includes a local cache of data not yet synced with the remote home network and configured to synchronize the data on the local cache with the remote home network (a local cache configured to cache data remotely that has not yet been synced with the remote home network, and the security module is configured to synchronize the data on the local cache with the remote home network, claim 1).
Regarding claim 3, US Pat. No. 11,356,432 teaches wherein upon access to the housing being denied by the security control module a shutdown protocol is initiated to secure the computing apparatus (wherein upon access to the housing being denied by the security control module a shutdown protocol is initiated to physically secure the housing and secure the data contained on the local cache, claim 1) including deleting the data from the local cache and disabling access to the remote home network (wherein to secure the data on the local cache the data is deleted from the local cache and access to the remote home network is disabled, claim 15).
Regarding claim 4, US Pat. No. 11,356,432 teaches the shutdown protocol is initiated upon a predetermined number of tries by a user who is not verified upon comparison to a local cache of authorized users (wherein the shutdown protocol is initiated upon a predetermined number of tries by a user who is not verified upon comparison to the local cache of authorized users claim 6).
Regarding claim 5, US Pat. No. 11,356,432 teaches wherein upon a reduction in bandwidth the security control module prioritizes the order in which data on the local cache is synchronized with the remote home network, with high priority activities being synchronized first and lower priority activities being synchronized afterwards with any remaining bandwidth (wherein upon a reduction in bandwidth the security control module prioritizes the order in which data on the local cache is synchronized with the home network, with high priority activities being synchronized first and lower priority activities being synchronized afterwards with any remaining bandwidth., claim 7).
Regarding claim 6, US Pat. No. 11,356,432 teaches wherein synchronizing a log of users who have accessed the credential reader with the remote home network and authorizing users who are attempting to access the computing apparatus are high priority activity and synchronizing other cached data from the local cache to the remote home network are lower priority activities (wherein synchronizing a log of users who have accessed the credential reader with the home network and authorizing users who are attempting to access the computing apparatus are high priority activity and synchronizing other cached data from the local cache to the home network are lower priority activities, claim 8).
Regarding claim 7, US Pat. No. 11,356,432 teaches wherein the access control mechanism is configured to deny access to the housing if the security control module fails to synchronize the local cache with the remote home network (wherein the access control mechanism is configured to deny access to the housing if the security module fails to synchronize the local cache with the remote home network, claim 9). 
Regarding claim 8, US Pat. No. 11,356,432 teaches wherein the door is unlocked upon verify a users' credentials data and matching it to an authorized user on the local cache (wherein to verify the users' credentials data representing the user is compared to the local cache of authorized users and, upon finding a match the door is unlocked, claim 5).
Regarding claim 9, US Pat. No. 11,356,432 teaches further comprising a kill switch to disable access to the housing by deactivating the credential reader upon initiation of the shutdown protocol (a kill switch to disable access to the housing by deactivating the credential reader upon initiation of the shutdown protocol., claim 10).
Regarding claim 12, US Pat. No. 11,356,432 teaches a mobile secure network device comprising: a computing apparatus configured to extend a remote home network to a current location of a network device so that one or more endpoint devices at the current location of the network device can join the remote home network (computing apparatus configured to extend a remote home network to a current location of a network device so that one or more endpoint devices at the current location of the network device can join the remote home network, claim 14); a local cache of data stored by the computing apparatus (a local cache of data stored by the computing apparatus claim 14); a mobile housing supporting the computing apparatus and including a back-up power supply supported thereon, an access control mechanism to secure the mobile housing from unauthorized users including a locking device movable between a locked and unlocked position to allow access to the computing apparatus by authorized users (an access control mechanism to secure the housing including a locking device to secure the door in a locked position, the locking device movable between a locked and unlocked position to allow access to the computing apparatus, claim 14); a security control module communicationally connected to the access control mechanism and constructed and arranged to deny access to the mobile housing upon occurrence of one or more predefined occurrences (a security control module communicationally connected to the access control mechanism and constructed and arranged to deny access to the housing upon occurrence of one or more predefined occurrences, claim 14); and wherein upon access to the mobile housing being denied by the security control module a shutdown protocol is initiated including deleting data from the local cache and disabling access to the remote home network (wherein upon access to the housing being denied by the security control module a shutdown protocol is initiated, claim 14; wherein to secure the data on the local cache the data is deleted from the local cache and access to the remote home network is disabled, claim 15).
Regarding claim 13, US Pat. No. 11,356,432 teaches wherein prior to deleting the data from the local cache it is transferred to the remote home network (wherein prior to deleting the data from the local cache it is transferred to the home network, claim 16).
Regarding claim 14, US Pat. No. 11,356,432 teaches wherein the predefined occurrences are selected from a group including unverified users attempting to gain access to the computing apparatus through the access control mechanism, failure to synchronize a local cache with a remote cache on the remote home network, a physical breach of the mobile housing, and power loss (wherein the predefined occurrences are selected from a group including unverified users attempting to gain access to the computing apparatus through the access control mechanism, failure to synchronize a local cache with a remote cache on the home network, a physical breach of the housing, and power loss, claim 14).
Regarding claim 15, US Pat. No. 11,356,432 teaches a kill switch to disable access to the mobile housing by deactivating a credential reader communicatively connected to the locking device upon initiation of the shutdown protocol (a kill switch to disable access to the housing by deactivating a credential reader communicatively connected to the locking device upon initiation of the shutdown protocol, claim 18).
Regarding claim 16, US Pat. No. 11,356,432 teaches a fail secure device that when activated provides a signal to the security control module to delete the local cache and disable access to the remote home network (a fail secure device that when activated provides a signal to the security control module to delete the local cache and disable access to the remote home network, claim 19).
Regarding claim 17, US Pat. No. 11,356,432 teaches wherein the fail secure device is selected from the group comprising a glass shatter sensor, a lock sensor, and a power sensor (the fail secure device is selected from the group comprising a glass shatter sensor, a lock sensor, and a power sensor, claim 20).
Claims 11-12 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-13 of U.S. Patent No. 11,356,432 in view of Gerhardt et al. (US 2012/0280783).
Regarding claims 11-12, and 18-19 , US Pat. No. 11,356,432 teaches all the limitations above except a motion-activated camera communicatively connected to the housing wherein upon activation a recording is sent by the motion-activated camera to the security control module to locally cache the recording, wherein cached recordings are periodically synced with the remote home network and transferred to the remote home network prior to deleting the local cache. 
However, the preceding limitation is known in the art of communications. Gerhardt a system for operating remotely openable lock. The presence of a person may also be detected through the use of technology including but not limited to passive or active infrared sensors, radio signature detection, motion on camera, specific sounds on microphones, light sensors, accelerometers as well as any appropriate form of motion detection. Depending on the sophistication of any of these sensors as well as the presence of an electronic credential, authenticated users may be alerted of a specific person's presence ([0090]), using camera to authenticate users ([0097]), providing a camera associated with the lock for taking a picture of a person seeking to operate the lock ([0163]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Gerhardt with the system of US pat. (432) in order to use the camera for authenticating users to access the mobile security system and device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/           Primary Examiner, Art Unit 2643